Citation Nr: 1521617	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-31 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to an initial rating higher than 10 percent for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel



INTRODUCTION

The Veteran has active service from December 2001 to March 2011.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. The Veteran submitted a notice of disagreement in May 2013; a statement of the case was issued in August 2013 and a VA Form 9 was received in September 2013.

This appeal was processed using the Veterans Benefits Management System (VMBS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.

The issue of initial rating higher than 10 percent for GERD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

A chronic tinnitus disorder was not shown in service or for many years thereafter, and the most probative evidence fails to link the current disorder to service.


CONCLUSION OF LAW

Entitlement to service connection for tinnitus is not warranted. 38 U.S.C.A. § 1110 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist
      
As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013). Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486.

This matter was filed as a Fully Developed Claim (FDC) as a part of a VA program to expedite VA claims. Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA. When filing a FDC, a veteran is to submit all evidence relevant and pertinent to the claim other than service treatment records and treatment records from VA medical centers, which will be obtained by VA. Under certain circumstances, additional development may still be required prior to the adjudication of the claim, such as obtaining additional records and providing a VA medical examination to the veteran. The notice that accompanies the FDC form informs a veteran what evidence is required to substantiate a claim for service connection, a veteran's and VA's respective duties for obtaining evidence, and information on how VA assigns disability ratings in the event that service connection is established. See VA Form 21-526EZ. Thus, the Board finds that VA's duty to notify has been met.

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of this claim, and the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

Next, VA has a duty to assist the Veteran in claim development. This includes assisting in the procurement of service treatment and hospitalization records and pertinent medical records, as well as providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The regional office has obtained service treatment records, post-service VA and private treatment records, and VA medical opinions and examinations pertinent to the issue on appeal. VBMS and Virtual VA records have been reviewed. The Veteran has not identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claim. The Veteran was afforded a VA medical examination in June 2012, and an addendum VA medical opinion was provided in July 2012. The Board finds that the examination and opinion are adequate because the examiners had knowledge of the relevant facts of the Veteran's medical history, considered the contentions of the Veteran, thoroughly examined the Veteran, and addressed the relevant rating criteria. See Barr v. Nicholson, 21 Vet. App. 303, 311  (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25  (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008). Therefore, the available medical evidence and records have been obtained in order to make an adequate determination. 

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).
II. Service Connection for Tinnitus

The Veteran seeks entitlement to service connection for tinnitus. See June 2011 VA Form 21-526EZ; see also September 2013 VA Form 9. He asserts that his tinnitus is due to acoustic trauma that occurred during service. Id.

A. Applicable Laws

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014). In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

 The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Appellant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). 

Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim. See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

B. Facts

The Veteran's enlistment examination from August 2001 noted no defects or diagnoses, and included an audiological test, which revealed normal hearing. The Veteran reported, at the time, that he was in good health and had no ear trouble. See August 2001 DD Form 2807-1. At an annual physical examination in September 2002, the Veteran indicated that he was not experiencing ringing in his ears. See September 2002 AF Form 1753. The Veteran did indicate that he wore double hearing protection on his April 2003, March 2004, May 2005, June 2006, and May 2007 Physical Profile Serial Reports. During post-deployment health assessments in January 2004 and January 2006, the Veteran reported that he was not experiencing ringing in his ears. Prior to his discharge, in May 2010 the Veteran presented for a physical examination with "19 handwritten pages describing various symptoms." See May 2010 Chronological Record of Medical Care. Included within the list of complaints was a report of "headaches with ringing in the ears," but the examiner did not comment on this specific issue after conducting the examination and concluded that the "exam today normal in all respects." Id. 

Post service, the Veteran submitted a claim for tinnitus in June 2011. See June 2011 VA Form 21-526EZ. The Veteran was afforded a VA examination in June 2012. During the examination, the Veteran asserted that he had recurrent tinnitus with an onset during his military service. See June 2012 VA examination. The VA examiner opined that there was no damage to the Veteran's inner ear (outer hair cells) based upon the tests he conducted for normal hearing sensitivity and for Distortion Product Otoacoustic Emissions (DPOAEs). Id. The VA examiner concluded that the Veteran's tinnitus was less likely than not caused by or a result of the Veteran's military service because the Veteran did not have hearing loss, his service records did not reflect any complaints of tinnitus, and testing demonstrated his inner ears were not damaged. Id.

The VA obtained an addendum medical opinion regarding the Veteran's claim of tinnitus. See July 2012 VA medical opinion. The author of the addendum opinion reviewed the Veteran's records and agreed with the conclusions reached in the previous examination. Id. 

C. Analysis

Unfortunately, the medical evidence of record does not demonstrate that the Veteran is entitled to service connection for tinnitus.

The VA examiner diagnosed the Veteran with tinnitus during a June 2012 VA examination. Specifically, the Veteran asserted that he was suffering from constant, bilateral tinnitus since his time in service. See June 2012 VA examination. He experiences the ringing "in quiet situations." Id.; see also July 2012 VA medical opinion. Thus, the first element of service connection is established, the presence of a current disorder.

Next, the Veteran must have endured an in-service injury or event. In the instant case, the Veteran asserts that his current diagnosis of tinnitus is due to military noise exposure. See September VA Form 9. Specifically, he contends that while working on aircraft he often performed tasks where "hearing protection wasn't required," but was nevertheless exposed to landing and takeoff noise.  See September 2012 VA Form 9. He is competent to report such symptoms, which are capable of lay observation. See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining that competency has to do with whether the evidence may be considered by the trier of fact). As such, the Board concedes that the Veteran suffered an in-service injury and thus, the second element of service connection is met.

Lastly, the record must exhibit evidence of a nexus between the claimed in-service injury and the current disorder. It is not in dispute that the Veteran now has a current diagnosis of tinnitus, as such is shown by the June 2012 VA examination. Further, based on his specialty as an integrated avionics systems heavy craftsman, it may reasonably be conceded that he was exposed to noise trauma in service. See DD214; see also October 2014 Board Informal Hearing Presentation. What remains necessary to substantiate his claim is competent evidence of a nexus between the tinnitus and the noise trauma in service. 

There is no evidence that tinnitus was manifested to a compensable degree in the first post-service year. Tinnitus was first documented during a June 2012 VA examination, over a year after service. The Board notes that the Veteran included "headaches with ringing in the ears" as a concern during a May 2010 physical examination. See May 2010 Chronological Record of Medical Care. However, as discussed in the VA addendum opinion, this single complaint was not mentioned or discussed during the VA examination, and appears to have be a case of "one time tinnitus" associated with headaches. See July 2012 VA opinion. Consequently, service connection for tinnitus on the basis that it became manifest in service and persisted, or on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.

The analysis turns to whether the tinnitus may somehow otherwise be related to the Veteran's service. In the absence of evidence of onset in service and post-service continuity, this is a medical question. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). The medical evidence that specifically addresses this question consists of the opinion offered in the June 2012 VA examination (and July 2012 addendum), when the examiner found that the current diagnosis of tinnitus was less likely than not incurred in or caused by service. 

During the June 2012 VA examination, the Veteran's audiological examinations reflected that the Veteran's "inner ear had not been damaged," and that he was not suffering from any hearing loss. Due to these factors which are "commonly associated" with most diagnoses of tinnitus, and the fact that the Veteran's medical records were silent as to any history of the disorder, the VA examiner concluded that the tinnitus was less likely than not related to military noise exposure. Id. These conclusions were further elaborated upon in an addendum opinion where the VA examiner specifically noted that there was no tinnitus reported at the Veteran's entrance physical, or during three post deployment health assessments. See July 2012 VA medical opinion. The VA examiner also noted the lack of any inner ear damage, and that the Veteran indicated he used "double hearing protection" on his 2003 through 2008 physical profile serial reports. Id. The examiners expressed familiarity with the factual data and their opinions are probative and persuasive evidence in this matter. There exists no competent evidence to the contrary. 

Moreover, the Board notes the arguments raised by the Veteran's representative in the informal hearing presentation, and the Board has duly considered the Veteran's own lay statements regarding the etiology of his tinnitus. While he is competent to observe that he has a ringing in his ears, he is not competent, by his own opinion, to relate the tinnitus to in service exposure to noise trauma. He is a layperson, and lacks the training/expertise to opine competently on a medical question such as that presented in the instant case (i.e., whether in the absence of a showing of onset in service and post-service continuity, exposure to in-service noise trauma may be related to tinnitus rather than intervening etiological factors). See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer). Importantly, the Board notes that tinnitus is subjective for VA purposes, as it is a disorder with symptoms that can be identified through lay observation alone. See Charles v. Principi, 16 Vet.App. 370 (2002). However, the Board finds the VA examiner's opinions more compelling with regard to medical causality. As stated by the VA examiner, the Veteran's tinnitus "is no different from what the population at large experiences in a quiet environment and not pathological in nature."

The Board finds that the preponderance of the evidence is against a finding of a nexus between the Veteran's current diagnosis of tinnitus and his service, to include his exposure to noise trauma therein. As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply; the appeal for must be denied. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

ORDER

Service connection for tinnitus is denied.

REMAND

The Veteran seeks entitlement to an initial rating higher than 10 percent for GERD.

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

The VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened, or in cases where the available evidence is too old for an adequate evaluation of the current condition and the disability may have worsened. Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

Here, the Board notes that the Veteran was afforded the most recent VA examination for his GERD in June 2012, which is approximately three years ago. In addition, the Veteran has asserted that he currently suffers from right shoulder pain, a component necessary to determine a higher evaluation. See September 2013 VA Form 9; see also 38 C.F.R. § 4.114 (2014). However, the June 2010 VA examination did not discuss this shoulder symptom. Furthermore, a review of the claims file reveals that there are no updated medical treatment records, subsequent to March 2013, in the claims file or in Virtual VA. The Board finds a remand is necessary to afford the Veteran a contemporaneous examination to determine the current severity of his disability. See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file all updated treatment records.

2. Afford the Veteran a VA examination to determine the current severity of his GERD. The examiner should identify and completely describe all current symptomatology. The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail, including range of motion measurements and the degree at which pain occurs.

Ask the examiner to discuss all findings in terms of 38 C.F.R. § 4.114, Diagnostic Code 7346. The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.

3. The AOJ should review the examination reports/opinion to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

4. After completion of the above, the RO must readjudicate the claim. If the issues remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond. 

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


